Citation Nr: 0125114	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  96-27 619A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to a compensable evaluation for right ear 
hearing loss.  

3.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse




ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to April 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In May 1996, the RO 
denied service connection for left ear hearing loss, granted 
service connection for tinnitus and assigned a 10 percent 
evaluation effective from February 13, 1996, and also denied 
a compensable evaluation for right ear hearing loss.  The 
veteran has perfected appeals with the denial of service 
connection for left ear hearing loss and with the denial of a 
compensable evaluation for right ear hearing loss.  He has 
also perfected an appeal with the initial disability 
evaluation assigned for his service-connected tinnitus.  

The issue of entitlement to a compensable evaluation for 
right ear hearing loss is addressed in the remand portion of 
this decision.  


FINDINGS OF FACT


1.  No competent evidence of record has linked current left 
ear hearing loss to service.  

2.  The evidence of record demonstrates that the veteran has 
constant and recurrent tinnitus, and the veteran is currently 
in receipt of the maximum schedular evaluation assignable for 
this disability.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was not incurred in or aggravated 
in service.  38 U.S.C.A. § 1110, 1131 (West 1991); 38 C.F.R.  
§ 3.303 (2001). 

2.  A disability rating in excess of 10 percent for tinnitus 
is not warranted.  38 U.S.C.A. § 1155 (West 1991); Veterans 
Claims Assistance of Act of 2000, Pub. L. No. 106- 475, 114  
Stat. 2096 (2000); 38 C.F.R. §§ 3.321, 4.87a, Diagnostic Code 
6260 (1998); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2000). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not have the benefit of the explicit provisions of 
the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The statements of 
the case and supplement statement of the case informed the 
veteran of the evidence needed to substantiate his claims.  
The veteran was informed of the rating criteria for 
evaluation of tinnitus and was also informed that his service 
connection claim was denied as there was no evidence linking 
current hearing loss to active duty.  The Board concludes the 
discussions in the rating decision, statement of the case, 
supplemental statement of the case, and letters sent to the 
appellant informed him of the information and evidence needed 
to substantiate these claims and complied with VA's 
notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a),  
114 Stat. 2096, 2097-98 (2000) (codified at 38 U.S.C.  § 
5103A).  The veteran did not identify any record of treatment 
for hearing loss or tinnitus which has not been obtained.  
The RO also scheduled the veteran for appropriate VA 
examinations.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted. 



Entitlement to service connection for left ear hearing loss.

Factual Background


The service medical records reveal that the veteran's hearing 
acuity was determined to be 15/15 using spoken voice testing 
at the time of his entrance examination in June 1961.  

On audiological evaluation in March 1962, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
-10
0
-10
0

On audiological evaluation in March 1964, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
-5
0
0
0
5

On audiological evaluation in April 1965, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
5
0
0
5

Mild hearing loss in the 6000 frequency was noted for the 
left ear.  It was determined that the hearing loss was not 
progressive and not incapacitating.  

On a Report of Medical History completed by the veteran in 
April 1965, he denied, in pertinent part, that he had ear, 
nose or throat trouble.  

A VA audiometric examination was conducted in June 1965.  
Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
-5
5
Not 
reported
5

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

The report of a June 1965 VA ear, nose and throat examination 
included a diagnosis of no significant ear, nose and throat 
pathology.  It was noted that the auditory acuities were 
within normal limits.  

Another VA audiometric examination was conducted in August 
1976.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
5
Not 
reported
50

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  

The report of an August 1976 VA ear, nose and throat 
examination included a diagnosis of conversational hearing 
within normal limits but with subjective tinnitus and high 
tone defect.  



The report of a private audiometric evaluation conducted in 
March 1996 has been associated with the claims file.  Pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
20
25
50
60

Speech audiometry revealed speech recognition ability of 92 
percent in the left ear.  

On VA audiological evaluation in April 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
15
50
50
55

Speech audiometry revealed speech recognition ability of 96 
percent in the left ear.  

The report of a private audiometric evaluation conducted in 
June 1996 is of record.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
5
Not 
reported
65

A statement from the veteran's spouse is of record.  She 
reported that she had noticed the veteran's hearing declined 
during active duty and thereafter.  She wrote of difficulties 
the veteran had with his hearing.  In a written statement 
from the veteran, he reported that he had difficulties with 
the VA hearing examination which was conducted in April 1996.  



On the report of a private audiological evaluation in April 
2000, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
35
35
25
Not 
reported 
70

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.

The report of a May 2000 VA audio examination is of record.  
The veteran reported that he had difficulty understanding 
conversation when there were groups of people or background 
noise.  It was noted that audiological evaluation did not 
seem to correlate with the veteran's abilities in everyday 
conversation.  Some tests were repeated and variability of 
test results were found.  It was opined that due to the 
veteran's lack of cooperation, the veteran's responses were 
considered unreliable.  

The veteran underwent a VA ear diseases examination in May 
2000.  It was noted that during active duty he served around 
loud diesel engines and was subjected to missile noises.  The 
veteran reported that he had decreased hearing and constant 
tinnitus dating back to the 1960's.  Physical examination was 
within normal limits.  Based on the examiner's review of the 
medical evidence, he promulgated diagnoses of right 
neurosensory hearing loss since 1965 and bilateral 
neurosensory hearing loss since 1976.  

The veteran testified before the undersigned Member of the 
Board in July 2001.  He complained that a VA examination 
conducted in April 1996 was conducted improperly.  He opined 
that his left ear hearing loss was the same as his right ear 
hearing loss.  He and his spouse testified as to problems he 
had with his hearing.  




Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2001). 

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In Hickson v. West, 12 Vet. App. 247 (1999), the Court 
concluded that in order to prevail on the issue of service 
connection on the merits, "there must be medical evidence of 
a current disability, see Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993)."  Hickson at 253.  

For the purpose of service connection, impaired hearing will 
be considered a disability when the auditory threshold in any 
of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001). 

However, the Court, in Hensley v. Brown, 5 Vet. App. 155 
(1995), indicated that § 3.385 does not preclude service 
connection for a current hearing disability where hearing was 
within normal limits on audiometric testing at separation 
from service.  As stated by the Court, "[i]f evidence should 
sufficiently demonstrate a medical relationship between the 
veteran's in-service exposure to loud noise and his current 
disability, it would follow that the veteran incurred an 
injury in service; the requirements of § 1110 would be 
satisfied."  Id. at 160 (citing Godfrey v. Derwinski, 2 Vet. 
App. 352 (1992).  

Service connection for sensorineural hearing loss may be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001).  It is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995;  
38 C.F.R. § 3.309(a) (2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Analysis

The Board finds that service connection is not warranted for 
left ear hearing loss.  While there is competent evidence of 
record demonstrating that the veteran currently has hearing 
loss for VA purposes in the left ear (i.e. the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent), there 
is no competent evidence of record linking the left ear 
hearing loss to active duty.  The evidence of record which is 
most probative in addressing the question of the etiology of 
the left ear hearing loss is included in the report of the 
May 2000 VA ear disease examination.  The examiner opined at 
that time that right ear hearing loss was present in 1965 and 
bilateral hearing loss was present as of 1976.  The veteran's 
period of active duty was from June 1961 to April 1965.  
There is no competent evidence of record demonstrating that 
the veteran had hearing loss for VA purposes with one year of 
discharge which would allow for the grant of service 
connection on a presumptive basis.  The evidence is not so 
evenly balanced as to support a finding of an ascertainable 
hearing loss having origins during service.  

The Board notes the veteran has opined that his left ear 
hearing loss was caused by his active duty service.  His 
spouse has also offered comment too that effect in her 
hearing testimony.  As lay persons, however, they are not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause or time frame.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran's 
testimony, and that of his wife, is competent in the sense 
that they have described difficulties with the veteran's 
hearing.  This evidence, however, must be weighed against the 
other evidence of record.  

The preponderance of the evidence is against the claim for 
service connection for left ear hearing loss, and the benefit 
of the doubt rule is not for application.  38  U.S.C.A. § 
5107 (West Supp. 2001). 

Entitlement to an Initial Evaluation in Excess of 10 Percent 
for Tinnitus.  

Factual Background

No pertinent abnormalities were noted on the report of a VA 
Ear, Nose and Throat examination conducted in June 1965.  

The presence of subjective tinnitus was noted on the report 
of VA Ear, Nose and Throat examination conducted in August 
1976.  

A private clinical record dated in March 1996 indicates that 
the veteran reported the presence of bilateral constant 
tinnitus.  

A VA audio examination was conducted in April 1996.  It was 
noted that the veteran was exposed to hazardous military 
noise.  The veteran reported that he had severe constant 
bilateral tinnitus that he first noticed during military 
service.  He indicated that the tinnitus interfered with 
communication.  Speech recognition was found to be excellent 
in each ear.  

In June 1996, the veteran's spouse reported that the veteran 
had complained of constant ringing in his ears.  

The report of a May 2000 VA audio examination includes a 
notation that the veteran reported he experienced severe, 
bilateral, constant tonal tinnitus that he attributed to 
exposure to hazardous noise during the military.  The veteran 
indicated that the tinnitus interfered with communication.  
The examination was determined to be inaccurate due to 
responses by the veteran which were considered unreliable.  

The report of a May 2000 VA ear disease is of record.  The 
veteran reported that he had had constant tinnitus since the 
1960's.  The pertinent diagnosis was constant tinnitus dating 
back to the 1960's.  

The veteran testified before the undersigned Member of the 
Board in July 2001.  He reported that he had difficulty 
understanding speech when there was any type of background 
noise.  At the time of the hearing, the veteran was retired.  

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155.  Requests for increased 
disability ratings require consideration of the medical 
evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4. 

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed in 
appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the tinnitus claim herein at issue, is an original claim as 
opposed to a new claim for increase.  Fenderson v. West, 12  
Vet. App. 119, 126 (1999).  In such cases, separate ratings 
may be assigned for separate periods based on the facts 
found, a practice known as "staged" ratings. 

Under the diagnostic criteria in effect prior to June 10, 
1999, persistent tinnitus as a symptom of head injury, 
concussion or acoustic trauma was rated as 10 percent 
disabling.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  
The new criteria which became effective June 10, 1999 provide 
that recurrent tinnitus is rated as 10 percent disabling.  38 
C.F.R. § 4.87 (2000).  The Board finds that neither of these 
Diagnostic Codes are more favorable to the veteran but are 
equal in effect.   

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321 (2001).   

Analysis

The veteran's tinnitus is currently evaluated as 10 percent 
disabling.  The schedular criteria for rating tinnitus both 
before and after June 10, 1999 provides a maximum rating of 
10 percent for tinnitus.  A schedular evaluation in excess of 
10 percent for tinnitus is not available.  A higher 
evaluation than 10 percent would have to be granted on an 
extraschedular basis.  Under Fisher v. Principi, 4 Vet. App. 
57, 60 (1993) the question of extraschedular consideration is 
a separate issue from the issue of the appropriate schedular 
evaluation to be assigned.  

As the Board finds that an increased rating for the tinnitus 
is not warranted, "staged" ratings have no application to 
this claim.  See Fenderson v. West, 12  Vet. App. 119, 126 
(1999).



Extraschedular Consideration

Preliminary review of the record reveals that the RO has 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for left ear hearing loss 
is denied.  

Entitlement to an initial rating in excess of 10 percent for 
tinnitus is denied.  


REMAND

VA has amended the regulations pertaining to the evaluation 
of hearing loss since the arrival of the veteran's appeal at 
the Board.  These changes became effective June 10, 1999.  
When a law or regulation changes after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes 11 auditory acuity levels 
from Level I for essentially normal acuity through Level XI 
for profound deafness.  38 C.F.R. § 4.85.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.

These are assigned based on a combination of the percent of 
speech discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 
four.  

The veteran has claimed entitlement to a compensable 
evaluation for right ear hearing loss.  He has testified that 
his hearing loss has increased in severity since the time of 
his last VA examination.  The Court has held that where the 
veteran claims that a disability is worse than when 
originally rated, and the available evidence is too old to 
adequately evaluate the current state of the condition, VA 
must provide a new examination.  Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. 
App. at 632.  In this regard, the Board notes that the 
veteran appeared for a VA audio examination in May 2000 but 
failed to comply with the examination procedures.  No 
audiometric numbers were provided.  The last time the veteran 
underwent a VA audio examination prior to May 2000 was in 
April 1996.  The Board finds this evidence too old to 
adequately evaluate the veteran's current hearing acuity.  
The Board notes that there are several private audio 
evaluations which have been submitted by the veteran.  It is 
not apparent however, if these private audio evaluations 
complied with VA requirements.  The Board finds, therefore, 
that the veteran should be scheduled for another VA audio 
examination.  

Accordingly, the issue of entitlement to a compensable 
evaluation for right ear hearing loss is remanded for the 
following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the RO should, in 
accordance with the VCAA, request that 
the veteran supply the names, addresses, 
and approximate dates of treatment for 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for right ear hearing loss.  After 
securing any necessary authorization or 
medical releases, the RO should obtain 
legible copies of the evidence from all 
sources identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

The RO should inform the veteran of any 
records it has been unsuccessful in 
obtaining as provided under VCAA.    

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA ear 
examination by an appropriate specialist, 
to determine the current severity of 
right ear hearing loss.  All testing, to 
include an audiogram and any specialized 
examinations, deemed necessary should be 
performed.  If appropriate, the examiner 
should consider using written 
instructions.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examination report must be annotated to 
reflect review of this information.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102; 5103, 
5103A, and 5107 and the implementing 
regulations are fully complied with and 
satisfied.  If any benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 



